DETAILED ACTION

                                      Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claims 1-18, 21-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huamin Chen (US-20160350295-A1).
	As per claim 1, Chen teaches “a method performed by a computing system, the method comprising: executing an application; with the application, using a data call to an Application Programming Interface (API), the data call requesting access to a file stored on a storage system associated with the computing system,” ([0004]-[0006], [0014]-[0015]);
“with a context extraction module, determining contextual information associated with the data call,” ([0004]-[0006], [0014]-[0015]); 
through use of a library, causing a kernel to access the file according to the data call,” ([0004]-[0006], [0014]-[0015]); 
“storing the contextual information on the storage system,” ([0004]-[0006], [0014]-[0015]); and 
“performing an analysis on the contextual information to detect trends, the analysis including determining an average size of a call stack when the data was accessed,” ([0004]-[0006], [0014]-[0015]).
	As per claim 2, Chen further shows ”wherein the context extraction module is positioned between the application and the library,” ([0015]).
	As per claim 3, Chen further shows ”wherein the call stack indicates at least one sub-routine that is invoking the data call,” ([0023]).
	As per claim 4, Chen further shows ”wherein the data call uses a standard library to invoke the kernel,” ([0014]).
	As per claim 5, Chen further shows ”wherein the standard library is a C standard library, wherein the C standard library is a subset of a POSIX library,” ([0025]).
	As per claim 6, Chen further shows ”the contextual information indicating a location in at least one subroutine’s execution of the application when the data call is made,” ([0023]).
	As per claim 7, Chen further shows ”the analysis further including determining an average number of read and write operations performed on the file,” ([0047]).
	As per claim 8, Chen teaches ”a method performed by a computing system, the method comprising”: 
“receiving a file access request from an application running on the computing system, where a file corresponding to the file access request is stored on a storage system associated with the computing system,” ([0004]-[0006], [0014]-[0015]); 
“intercepting the file access request to determine a current state of a call stack,” ([0004]-[0006], [0014]-[0015]); 
“storing the current state on the storage system,” ([0004]-[0006], [0014]-[0015]); and 
“performing an analysis on the current state to detect trends, the analysis including determining an average size of the call stack when the file was accessed,” ([0004]-[0006], [0014]-[0015]).
	As per claim 9, Chen further shows ”wherein the current state of the call stack is obtained by a context extraction module,” ([0014]-[0015]).
	As per claim 10, Chen further shows ”wherein the call stack indicates at least one sub-routine that is invoking the file access request,” ([0023]).
	As per claim 11, Chen further shows ”wherein the file access request uses a standard library to invoke a kernel, wherein the standard library is a C standard library,’ ([0025]).
	As per claim 12, Chen further shows ”the current state indicating a location in at least one sub-routine’s execution of the application when the data call is made,” ([0023]).
	As per claim 13, Chen further shows ”the analysis further including determining an average number of read and write operations performed on the file,” ([0047]).
	As per claim 14, Chen teaches ”a method performed by a computing system, the method comprising”: 
“receiving a file access request from an application running on the computing system, where a file corresponding to the file access request is stored on a storage system associated with the computing system,” ([0004]-[0006], [0014]-[0015]); 
“intercepting the file access request to determine a current state of a call stack,” ([0004]-[0006], [0014]-[0015]); 
“allowing the application to perform at least one of a read or a write operation on the file,” ([0004]-[0006], [0014]-[0015]); 
“storing the current state on the storage system,” ([0004]-[0006], [0014]-[0015]); and 
“performing an analysis on the current state to detect trends, the analysis including determining an average number of read and write operations performed on the file,” ([0004]-[0006], [0014]-[0015]).
	As per claim 15, Chen further shows ”wherein the current state of the call stack is obtained by a context extraction module,” (([0014]-[0015])).
	As per claim 16, Chen further shows ”wherein the context extraction module is positioned between the application and the library,” ([0015]).
	As per claim 17, Chen further shows ”wherein the call stack indicates at least one sub-routine that is invoking the file access request,” ([0023]).
	As per claim 18, Chen further shows ”wherein the file access request uses a standard library to invoke a kernel, wherein the standard library is a C standard library,’ ([0025]).
	As per claim 21, Chen further shows ”the current state indicating a location in at least one sub- routine’s execution of the application when the data call is made,” ([0004]-[0006], [0014]-[0015]).
	As per claim 22, Chen further shows ”the analysis further including determining an average number of read and write operations performed on the file,” ([0004]-[0006], [0014]-[0015]). 



                                                             
                                                               Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action, fn the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action Is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


 
                                                       




                                                      

                                                     

                                                      Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153